Case: 2:20-cv-03055-ALM-KAJ Doc #: 11 Filed: 12/01/20 Page: 1 of 1 PAGEID #: 1294




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


HEATHER LYNN KIRK,                              :
                                                : Case No. 2:20-cv-03055
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Jolson
COMMISSIONER OF SOCIAL                          :
SECURITY,                                       :
                                                :
               Defendant.                       :


                                            ORDER

       This matter is before the Court on the parties’ Joint Stipulation to Remand to the

Commissioner. (ECF No. 10). The Joint Stipulation is GRANTED, and the Commissioner’s

decision is remanded for further administrative proceedings.

       Upon remand, the Appeals Council will vacate all findings in the Administrative Law

Judge’s decision, and the Commissioner will conduct further proceedings and develop the

administrative record as necessary to determine whether Plaintiff is under a disability as defined

by the Social Security Act.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 1, 2020
